Martin, J.,

delivered the opinion of the court.
This case does not differ in any material part from that of Tyson et al. vs. the same defendant, which has just been decided, vide ante, 445. The same judgment must be rendered in this case, as was given in that one.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and the case remanded with directions to the district judge, to allow the plaintiffs to substitute a new bond for the former one. The defendant and appellee paying the costs of the appeal.